Citation Nr: 0727032	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  07-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease in the left knee.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease in the right knee.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for pes 
planus, evaluated as 30 percent disabling, degenerative joint 
disease in the left knee, evaluated as 10 percent disabling, 
and degenerative joint disease in the right knee, evaluated 
as noncompensable.  These grants of service connection were 
effective January 30, 2004.

In October 2005 the veteran disagreed with the initial 
noncompensable evaluation assigned for his right knee 
disability, and a May 2006 rating decision granted an 
increased evaluation of 10 percent, effective January 30, 
2004.  

In August 2006 the veteran expressed disagreement with the 
evaluations of both his knee disabilities and pes planus.  He 
was furnished a statement of the case in February 2007, and 
perfected his appeal in April 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his April 2007 Form 9 (substantive appeal), the veteran 
indicated that he wanted a hearing at a local VA office 
before a Member of the Board (Veterans Law Judge).  The 
veteran is entitled to such a hearing.  38 C.F.R. §§ 20.700, 
20.703 (2006).  To date, the veteran has not been afforded 
this hearing.   

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

It does not appear that the veteran has been provided VCAA 
notice on the issues of entitlement to increased initial 
evaluations for left and right knee disabilities and pes 
planus.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that once service connection is 
granted and an effective date and rating have been assigned, 
the claim is substantiated and further VCAA notice is not 
needed.  

While the Court's holding in Dingess suggests that such 
notice is not required because the service connection claims 
have been substantiated, since the claims are being remanded, 
additional notice specific to the issues on appeal is 
appropriate.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claims.  

2.  Schedule the veteran for a hearing 
before a Veterans Law Judge at the RO.  
After the veteran has been afforded the 
opportunity for this hearing, the case 
should be returned to the Board, in 
accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



